PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




1n re Application of 
Roberts, David, T.
Application No. 16/121,176
Filed: 4 Sep 2018
For: Method and System of Obtaining a Bid For Services

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed June 22, 2021, properly treated under 37 CFR 1.78(e), to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to the prior-filed nonprovisional applications listed on the concurrently-filed Application Data Sheet (ADS).  

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3). In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:

(1)	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2)	the petition fee set forth in § 1.17(m); and

(3)	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

A review of the record indicates petitioner did not make proper benefit claims to prior-filed nonprovisional applications as required by 35 U.S.C. § 120 and 37 CFR 1.78 in an ADS within the time period provided by 37 CFR 1.78(d)(3).

The petition does not satisfy items (1) and (3) above. 
With respect to item (1), the corrected ADS submitted does not include the appropriate markings (i.e., underlining for insertions and strike through or brackets for text removed) to show the changes in the domestic benefit priority information previously of record.

37 CFR 1.76(c)(1) states that information in a previously submitted application data sheet, inventor's oath or declaration under § 1.63, § 1.64 or § 1.67, or otherwise of record, may be corrected or updated until payment of the issue fee by a new application data sheet providing corrected or updated information. 37 CFR 1.76(c)(2) states, in pertinent part, that the corrected ADS must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed.

MPEP § 601.05(a)(II) states in pertinent part that the identification of the information being changed on a corrected ADS should be made relative to the most recent filing receipt.

The ADS supplied with the petition is not properly marked up to identify the information being added or changed relative to the most recent filing receipt, mailed September 20, 2018:


    PNG
    media_image2.png
    73
    519
    media_image2.png
    Greyscale


Therefore, the corrected ADS should include an appropriate strike through or bracket for text removed regarding the non-provisional application numbers and filing dates listed on the most recent filing receipt, and underlining of all information being added for the domestic benefit claims (i.e., the proper non-provisional application numbers and filing dates).

Further, this petition attempts to claim the benefit of prior-filed U.S. Application No. 15/263,622 under 35 U.S.C. 120. Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Petitioner is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.

Petitioner has asserted that the instant application was copending with U.S. Application No. 15/263,622. A non-final Office action was mailed in U.S. Application No. 15/263,622 on April 4, 2018, which set a shortened statutory period for reply of three months. While the non-final Office action indicates that extensions of time under 37 CFR 1.136 may be available (up to six months total), there is no evidence of record to suggest that petitioner sought or paid for an extension of time for response to the non-final Office action in U.S. Application No. 15/263,622.  Therefore, U.S. Application No. 15/263,622 became abandoned on July 5, 2018 (as July 4, 2018 was a federal holiday). The instant application was not filed September 4, 2018. See Manual of Patent Examining Procedure (MPEP) § 211.01(b)(I).

With respect to item (3), petitioner failed to submit the required statement of unintentional delay. Petitioner has submitted Form PTO/SB/445 with the instant petition, which is intended for acceptance of an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application (37 CFR 1.78(c)). This form is not applicable to petitions under 37 CFR 1.78(e) for the acceptance of an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of a prior-filed non-provisional application. No form is currently available for petitions under 37 CFR 1.78(e). Any renewed petition must include a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.

Additionally, the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

In the instant case, petitioner has not provided a sufficient explanation of the facts and circumstances surrounding the delay in filing the benefit claim correction and instant petition. Details regarding the cause of petitioner’s failure to timely file the benefit claim, when the failure to timely file the benefit claim was discovered, and the delay between discovery of the failure to timely file the benefit claim and filing of the petition under 37 CFR 1.78 are of particular relevance. Petitioner should provide relevant dates and identify responsible parties where appropriate. 

See MPEP § 711.03(c)(II)(C)-(H) for additional guidance on the information required to establish that the entire delay was unintentional.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building

Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web1

Any questions concerning this matter may be directed to the undersigned at (571) 270-7064.


/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)